09-1504-ag
          Chen v. Holder
                                                                                                   BIA
                                                                                            Sheppard, IJ
                                                                                           A098 718 248
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . CITATION TO A SUMMARY ORDER FILED ON OR
     AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1
     AND THIS COURT ’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS
     COURT , A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
     “SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED
     BY COUNSEL .


 1             At a stated term of the United                   States Court of Appeals
 2        for the Second Circuit, held at the                   Daniel Patrick Moynihan
 3        United States Courthouse, 500 Pearl                   Street, in the City of
 4        New York, on the 7 th day of January,                  two thousand ten.
 5
 6        PRESENT:
 7                 JOHN M. WALKER, JR.,
 8                 BARRINGTON D. PARKER,
 9                 RICHARD C. WESLEY,
10                          Circuit Judges.
11        _____________________________________
12
13        NAN CHEN,
14                         Petitioner,
15
16                          v.                                           09-1504-ag
17                                                                       NAC
18        ERIC H. HOLDER, JR., UNITED STATES
19        ATTORNEY GENERAL,
20                 Respondent.
21        _____________________________________
22
23        FOR PETITIONER:                    Henry Zhang, New York, New York.
24
1    FOR RESPONDENT:        Tony West, Assistant Attorney
2                           General; Emily Anne Radford,
3                           Assistant Director; Aric A.
4                           Anderson, Trial Attorney, Office of
5                           Immigration Litigation, United
6                           States Department of Justice,
7                           Washington, D.C.
8
9        UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED, that the petition for review

12   is DENIED.

13       Nan Chen, a native and citizen of the People’s Republic

14   of China, seeks review of a March 16, 2009 order of the BIA,

15   affirming the January 11, 2007 decision of Immigration Judge

16   (“IJ”) Douglas Sheppard, which denied her application for

17   asylum, withholding of removal, and relief under the

18   Convention Against Torture (“CAT”).     In re Nan Chen, No.

19   A098 718 248 (B.I.A. Mar. 16, 2009), aff’g No. A098 718 248

20   (Immig. Ct. N.Y. City Jan. 11, 2007).     We assume the

21   parties’ familiarity with the underlying facts and

22   procedural history in this case.

23       When the BIA does not expressly “adopt” the IJ’s

24   decision, but its brief opinion closely tracks the IJ’s

25   reasoning, we consider both the IJ’s and the BIA’s opinions

26   “for the sake of completeness.”    Zaman v. Mukasey, 514 F.3d

27   233, 237 (2d Cir. 2008).   We review the agency’s factual


                                   2
1    findings under the substantial evidence standard.       See

2    8 U.S.C. § 1252(b)(4)(B); see also Shu Wen Sun v. BIA, 510

3    F.3d 377, 379 (2d Cir. 2007).       We review de novo questions

4    of law and the application of law to undisputed fact.

5    Salimatou Bah v. Mukasey, 529 F.3d 99, 110 (2d Cir. 2008).

6         Issues not sufficiently argued in the briefs are

7    considered waived and normally will not be addressed on

8    appeal in the absence of manifest injustice.       Yueqing Zhang

9    v. Gonzales, 426 F.3d 540, 541 n.1, 545 n.7 (2d Cir. 2005);

10   LNC Invs., Inc. v. Nat’l Westminster Bank, N.J., 308 F.3d

11   169, 176 n.8 (2d Cir. 2002) (“While we no doubt have the

12   power to address an argument despite its abandonment on

13   appeal, we ordinarily will not do so ‘unless manifest

14   injustice otherwise would result.’” (quoting Anderson v.

15   Branen, 27 F.3d 29, 30 (2d Cir. 1994))).       As the government

16   correctly argues, Chen does not challenge the dispositive

17   findings underlying the agency’s denial of her application

18   for relief, but simply provides several pages of boilerplate

19   law and states in conclusory fashion that she established a

20   well founded fear of future persecution.       Because Chen fails

21   to raise any specific arguments challenging the agency’s

22   determination, and we are satisfied that no manifest

23   injustice is implicated here, any such challenge is deemed

                                     3
1    waived.   See Yueqing Zhang, 426 F.3d at 541 n.7.

2        For the foregoing reasons, the petition for review is

3    DENIED.   As we have completed our review, any stay of

4    removal that the Court previously granted in this petition

5    is VACATED, and any pending motion for a stay of removal in

6    this petition is DISMISSED as moot. Any pending request for

7    oral argument in this petition is DENIED in accordance with

8    Federal Rule of Appellate Procedure 34(a)(2), and Second

9    Circuit Local Rule 34(b).

10                               FOR THE COURT:
11                               Catherine O’Hagan Wolfe, Clerk
12
13
14                               By:___________________________




                                   4